Citation Nr: 1823592	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-38 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1984 to September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2017, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the record.  The record was held open for 30 days for the submission of additional evidence of a lay statement from the Veteran's ex-wife, which was submitted.


FINDING OF FACT

The Veteran's currently diagnosed sleep apnea was not manifest in service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C. 
§§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for sleep apnea.  He contends that his sleep apnea is a result of his exposure to nerve agents and other chemical agents; and administration of an antrapine shot and malaria pills that caused his system to react.  See October 2011 Application for Compensation or Pension.

Generally, direct service connection may be established if there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The medical evidence of record shows that the Veteran has a current diagnosis of sleep apnea.  Therefore, element (1) of Shedden has been met.  The question before the Board is regarding element (2) and (3).

The Veteran's service treatment records (STRs) are negative for a sleep disorder, to include sleep apnea.  Significantly, while there is no separation examination of record, there are no findings pertaining to sleep problems in the available treatment records.  The Board notes that the Veteran testified he only off-handedly remarked that he had not been sleeping well during his separation examination, and never during active duty.  See September 2017 Travel Board hearing, p. 6.

The Veteran's VA treatment records from February 2002 to September 2017 showed diagnoses, complaints of, and treatment for sleep apnea.  He is noted to use a CPAP machine.  The earliest complaints for sleep issues are in February 2012, when the Veteran requested testing for sleep apnea.  In January 2013, the Veteran scored a 19 on the Epworth Sleepiness Scale (ESS), thus categorizing him as having severe excessive daytime sleepiness. 

In August 2012, the Veteran was afforded a VA Gulf War General Medical Examination in connection with his claim.  The examiner noted the Veteran's report on his inability to sleep well due to his own snoring, and that his fatigue would subside after napping.  The Veteran reported that his sleep disorder occurred after separation.  The examiner opined that there was no evidence of chronic fatigue syndrome.  Furthermore, the examiner stated that the Veteran's insomnia was most likely related to sleep apnea, which he was being treated for by his primary care physician.  The examiner highlighted the absence of any notes in the Veteran's STRs related to sleep apnea, but otherwise did not opine as to etiology.  The examiner concluded that there was no evidence of undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.

In September 2017, the Veteran's ex-wife submitted a lay statement that after his return from Saudi Arabia, she noticed his insomnia.  She also noticed that he would snore loudly and stop breathing for small periods of time.

Based on the evidence discussed above, the Board finds that the Veteran's sleep apnea is not etiologically related to service.

The Board acknowledges that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and that the absence of evidence in the Veteran's STRs is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, in this case, the preponderance of the evidence weighs against finding an in-service incurrence or a nexus between the Veteran's sleep apnea and his active military service.  As previously discussed, the Veteran's STRs are silent for any reports of or treatment for sleep trouble or any other signs or symptoms commonly associated with sleep apnea - the earliest mention of the condition occurs in February 2012, nearly 21 years after discharge from active service.

In weighing the evidence of record, the Board has considered lay testimony of both the Veteran and his ex-wife, both of whom contend that the Veteran's sleep apnea had its onset during active service.  While it is true that the Veteran and his ex-wife, as lay persons, are competent to report those symptoms that come to them through their own senses (such as, outward symptoms that were observable), they are not competent to render a diagnosis or to render an etiological opinion.   The probative medical evidence, therefore, outweighs any competent lay statements in this case.

Additionally, service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i)-(ii).  The Veteran's service personnel records confirm that the Veteran served in the Southwest Asia theater in Saudi Arabia during the Persian Gulf era. 

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  In addition, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4). 

A chronic disability does not meet the statutory requirements of 38 C.F.R. § 3.317 if there is affirmative evidence that the disability was not incurred during active military service in the Southwest Asia theater of operations; or if there is affirmative evidence that the disability was caused by a supervening condition or event or was due to the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7)(i)-(iii).

The Board has also considered the provisions of the law regarding Persian Gulf era Veterans, but finds the provisions of law regarding Persian Gulf era Veterans are inapplicable because sleep apnea is a known clinical disease and not an undiagnosed illness or manifestation of a medically unexplained chronic multisymptom illness, or included on the list of presumptive infectious diseases, and has been found to be less likely than not the result of his involvement in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. 
 § 3.317(a)(1)(i)-(ii).  Furthermore, the August 2012 VA examiner specifically opined that there was no evidence of chronic fatigue syndrome; and that the Veteran's examination did not result in evidence of an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as preponderance of the evidence is against such aspects of the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107, 38 C.F.R. 
§ 4.3, 4.7.


ORDER

Service connection for sleep apnea is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


